Matter of Widley M. (2015 NY Slip Op 08171)





Matter of Widley M.


2015 NY Slip Op 08171


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2014-07571
 (Index No. D-7516-14)

[*1]In the Matter of Widley M. (Anonymous), appellant.


Salvatore C. Adamo, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Scott Shorr and Michael Legge of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Michael Ambrosio, J.), dated June 30, 2014. The order of disposition adjudicated Widley M. a juvenile delinquent and placed him in the custody of the Commissioner of Social Services of the City of New York for a period of 12 months.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
On appeal, the appellant's sole challenge is to the disposition placing him in the custody of the Commissioner of Social Services of the City of New York for a period of 12 months. Since that period of placement has expired, the appeal is academic (see Matter of Auquan T.-G., 128 AD3d 1077; Matter of Gawen M., 90 AD3d 1051; Matter of Ricardo Z., 75 AD3d 606; Matter of Crystal B., 63 AD3d 1056).
HALL, J.P., ROMAN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court